ANDERSON, J.
— The complainant, Gaunt Creb-s, Avas not an assignee of the lien of the state under section 4102, Code 1896. as said section treats a purchaser from the state as “the assignee of all taxes due upon the land, penalties,” etc., only upon the condition of a complance Avith the two preceding sections. Section 4100 does not authorize a sale for a sum less in amount than Avould be necessary to redeem under section 4091. As the sum paid for the land ivas less than is authorized by the statute, the sale to the respondent was void, and he had no valid assignment of the state’s lien.
It is contended by counsel that the sale was made under Acts 1898-99, p. 120, which authorizes a sale for a sum less than is required by section 4100 of the Code of 18°-6, and that said section is necessarily repealed by the act. Whether said section is repealed or not, Ave need not determine, since it would avail the respondent noth*369ing, in the case at bar; for, if it was repealed, the sale to him complied neither with the said section nor the act in question. Section 4 (page 121) of the act provides “that upon application for' the purchase of real estate under this act, the auditor shall notify the former oivner thereof, and give him sixty days time after such notice in which he may redeem.” The notice purports to have been given under section 4100, and ivas dated January 11, 1904, and the deed ivas made to the respondent February 12, 1904, less than 60 days, and was viola-tive of the act of 1899. The respondent is, therefore, in no position to complain of the decree of the chancellor, which is accordingly affirmed.
Affirmed.
Weakley, O. J., and Tyson and Simpson, JJ., concur.